 BELOIT EASTERN CORPORATIONARTICLE 50329Board of International TrusteesSECTION 1. A three (3) member International Board of Trustees shall be created—charged with the duty of safeguarding all funds and property of the InternationalUnion by causing the books and accounts ofthe International Secretary-Treasurer tobe audited quarterly.The Board of Trustees shall designate a certified public ac-countant to make such audits, and shall incorporate same in their report to theInternational officers, BoardMembers, and all affiliated Local Unions as soon ascompleted.The Board of Trustees shall report its activities to the quarterly meetingsof the International Executive Board and to the International Convention. It shallmake recommendations to the Board and to the Convention for improving the handlingof the finances of the International Union and for safeguarding its funds and property.SEC. 2.Members of the Board of Trustees shall devote the time necessary to theperformance of their duties, not to exceed a maximum of thirty (30) days in anyquarter.Members of the Board of Trustees shall be compensated on the basis ofmaximum International Representative's salary, and expenses.SEC. 3.Nominations and elections of Trustees shall take place in the regular orderof business of the International Convention.Candidates shall be nominated andelected in one election.The candidates shall be nominated for a three (3) termtrusteeship, for a (2) term trusteeship, and for a one (1) term trusteeship.Thecandidate receiving the highest number of votes for each of these three (3) positions,respectively, shall be declared elected.At each Constitutional Convention, a Trusteeshall be elected for a three (3) term period.SEC. 4. In the event of the death, removal or resignation of a Trustee, the followingprocedure shall be utilized to fill the vacancy for the unexpired term until the nextsubsequent Convention only.The names of all regular delegates attending the pre-ceding International Union Convention shall be copied from the official Conventionroll call.The names of all delegates shall be written on uniform sized slips of paperand deposited in a box by the Secretary-Treasurer, in the presence of the InternationalExecutive Board, and the box shall be sealed and thoroughly shaken.The Interna-tional Secretary-Treasurer shall then open the container and the member of the In-ternational Executive Board selected for that purpose, and blindfolded, shall draw thenames of fifteen (15) delegates, .one by one.After these names are drawn they shallbe read by the International Secretary-Treasurer in the presence of the InternationalExecutive Board, and each name in succession shall be set opposite a number from one(1) to fifteen (15).The vacancy shall be filled by the first individual in numericalorder on the list who accepts and who is eligible.SEC. 5. A member of the Board of Trustees shall not, while holding such position,be employed by the International Union as an International Representative or in anyother capacity whatsoever.Such member shall become eligible as a candidate foroffice in, or as an employee of, the International Union only subsequent to an Inter-national Convention which follows his resignation from the Board of Trustees.Beloit Eastern CorporationandPatternMakersLeague of NorthAmerica,AFL-CIO, Philadelphia Association,Petitioner.CaseNo. 4-RC-3155. February 8,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Morris Mogerman, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer' is engaged in commerce within the meaning ofthe Act.1 The name of the Employer appears as corrected at the hearing.117 NLRB No. 46. 330DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The labor organizations involved claim to represent certainemployees of the Employer?3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer purchased the plant involved in this proceeding fromthe Downington Manufacturing Co. and continued the former manu-facturing operations.At that time there was in effect an agreementbetween that company and the Intervenor, entered into on February4, 1953, for an unspecified term and by virtue of section 39 thereof;the contract was made subject to automatic renewal in the absence of60 days' notice to terminate "before the end of any current contractyear."On January 9, 1956, the Employer entered into an agreementwith the Intervenor, the certified bargaining representative of Down-ington's production and maintenance employees, in which the partiesadopted the contract previously entered into by Downington and theIntervenor, but with substantial modification of the wage provisions.This agreement provided in section 1 that the adopted contract asamended would be "extended for the period to February 4, 1957," withthe proviso, however, that wage provisions as modified "shall be bind-ing upon the parties for the full period from January 9, 1956, toJanuary 13, 1958."Section 9 states, further, that "except for thequestion of wages hereinabove specifically provided for, all othermatters having to do with said contract may be taken up and modifiedon and after February 4, 1957, upon sixty (60) days' notice, as isprovided by the contract."The Employer contends that in view of the foregoing provisions ithas a binding agreement with the Intervenor until January 13, 1958,which agreement, it maintains, is a bar to the petition, which wasfiled on September 25, 1956.We agree. In this connection, we notethat the agreement of January 9, 1956, was not a complete new con-tract, but was rather an amendment and extension of the preexisting'contract adopted by the Employer and the Intervenor.Readingthe contracts in their entirety, in order to ascertain the intentionof the parties, we conclude that by designating the period from Jan-uary 9, 1956, to January 13, 1958, as the "full period," the partiesintended to postpone the effect of the automatic renewal provisionin section 39 of the adopted contract until the end of that period,and that by extending the term of the agreement with respect to allprovisions other than wages until February 4, 1957, with provisionformodificationof such terms on and after that date, the partiesintended to add to their agreement a provision for midterm modifica-2 Brandywine Employees Association intervened on the basis of its current contract cov-ering the employees in the requested unit BROWN MARINE DRILLING COMPANY ,331tion which was not in the adopted agreement.We find, accordingly,that the parties have entered into a contract for a fixed term untilJanuary 13, 1958.Although this agreement contains broad midtermmodification provisions, it does not contain any provision permittingtermination prior to January 13, 1958,3 and the mere existence of pro-visions for modification does not render the contract vulnerable to anotherwise untimely petition, under well-established principles, asstated by the Board inWestern Electric Company,94 NLRB 54, atp. 56, that:Whether or not an-exclusive bargaining contract contains a pro-vision for modification and regardless of the scope of such modi-fication provision if provided in the contract, the parties mayrenegotiate or modify any of the provisions of the contract duringits term, if done by mutual assent, without "opening up" the con-tract to an otherwise prematurely filed petition.As the petition herein was clearly untimely with respect to the fullterm of the contract between the Employer and the Intervenor, wefind that the contract is a bar to a present determination of repre-sentatives and we shall, therefore, dismiss the petition.'[The Board dismissed the petition.]MEMBERRODGERS took no part in the consideration of the aboveDecision and Order.3 CfKetchikan Pulp Company,115 NLRB 279,at 280-281 ;General Electric Company,108 NLRB 12904We find no merit in the Petitioner's contention that the contract is not a bar becausethe Intervenor has not been certified as the tepresentative of the Employer's employees.Brown Marine Drilling CompanyandPiledrivers Local UnionNo. 2375, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Petitioner.Case No. 21-RC-4529.Febru-ary 8,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Floyd C. Brewer,hearing officer.'The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :The Employer moves to dismiss the petition on the ground that itwill not effectuate the policies of the Act to assert jurisdiction in thiscase.1 The Employer's name appears herein as amended at the hearingInternationalUnion of OperatingEngineers,Local Union No 12, AFL-CIO, intervenedat the hearing on the basis of an adequate showing of interest.117 NLRB No. 43.